     Bruce K.Case 2:19-cv-01762-MLP Document 5 Filed 11/20/19 Page 1 of 2
              Medeiros
     DAVIDSON BACKMAN MEDEIROS PLLC
     1550 Bank of America Financial Center
     601 West Riverside Avenue
     Spokane, Washington 99201
     (509) 624-4600
1
     Attorney for Global Credit Union
2

3

4
                              UNITED STATES DISTRICT COURT
5                            WESTERN DISTRICT OF WASHINGTON

6    ONI PARSONS and RYAN PARSONS,
7
                                                    No. CV-19-01762-MLP
                                     Plaintiff,
8
             v.                                     NOTICE OF APPEARANCE OF
9
                                                    COUNSEL FOR GLOBAL CREDIT
10   HOW ADJUSTMENT SERVICE, INC.,                  UNION
     and GLOBAL CREDIT UNION,
11
                                 Defendants.
12

13
     TO:     The Clerk of the Court; and
14   TO:     Uni and Ryan Parsons, by and through your counsel Alexander B.
15           Trueblood of Trueblood Law Firm

16           PLEASE TAKE NOTICE that Bruce K. Medeiros, of Davidson Backman
17
     Medeiros PLLC does hereby enter his appearances as counsel of record for
18
     Defendant Global Credit Union. All pleadings and papers herein (except process)
19
     should be served upon counsel as follows:
20

21                                    Bruce K. Medeiros
                              Davidson Backman Medeiros, PLLC
22                           601 West Riverside Avenue, Suite 1550
23
                                 Spokane, Washington 99201

24           unless served upon him through the CM/EFC system.
25

                                                          DAVIDSON BACKMAN MEDEIROS
                                                                   ATTORNEYS AT LAW
     Page 1                                                  A PROFESSIONAL LIMITED LIABILITY COMPANY


     Notice of Appearance                                 1550 BANK OF AMERICA FINANCIAL CENTER
     Global/Parsons/WIP.sa                                      601 WEST RIVERSIDE AVENUE
                                                               SPOKANE, WASHINGTON 99201
                                                                 FACSIMILE: (509) 623-1660
                                                                      (509) 624-4600
                Case 2:19-cv-01762-MLP Document 5 Filed 11/20/19 Page 2 of 2




1            DATED this 20th day of November 2019.
2
                                           DAVIDSON BACKMAN MEDEIROS PLLC
3
                                             /s/ Bruce K. Medeiros
4                                          Bruce K. Medeiros, WSBA No. 16380
5
                                           Attorney for Defendant Global Credit Union

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                          DAVIDSON BACKMAN MEDEIROS
                                                                    ATTORNEYS AT LAW
     Page 2                                                   A PROFESSIONAL LIMITED LIABILITY COMPANY


     Notice of Appearance                                  1550 BANK OF AMERICA FINANCIAL CENTER
     Global/Parsons/WIP.sa                                       601 WEST RIVERSIDE AVENUE
                                                                SPOKANE, WASHINGTON 99201
                                                                  FACSIMILE: (509) 623-1660
                                                                       (509) 624-4600
